                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

 AMANDA BENSON,                              )           Case No. 4:18-cv-03127
                                             )
                             Plaintiff,      )
                                             )
               v.                            )         PROTECTIVE ORDER FOR
                                             )          MEDIATION MATERIAL
 THE CITY OF LINCOLN, a political            )
 subdivision, CHRIS BEUTLER, TOM             )
 CASADY, DOUG MCDANIEL, TIM                  )
 LINKE, LEO BENES, ERIC JONES,               )
 DARREN MERRYMAN, and SHAWN                  )
 MAHLER,                                     )
                                             )
                             Defendants.     )



     Upon consideration of the parties’ joint request for entry of a Protective Order,
(Filing No. 41), the Court enters the following Protective Order governing the disclosure
of confidential Mediation Material by a Producing Party to a Receiving Party in this Action
for the purposes of mediation.

     1)   Definitions. As used in this Order:

          a. Action refers to the above-captioned litigation.

          b. Mediation Material includes all information exchanged between the parties,
             whether gathered through informal requests or communications between
             the parties or their counsel for the purpose of mediation scheduled for July
             17, 2019.

          c. A Producing Party is a party to this litigation, or a non-party either acting on
             a party’s behalf, that produces Mediation Material in this Action.

          d. A Receiving Party is a party to this litigation that receives Mediation Material
             from a Producing Party in this Action.

     2)   Confidential Mediation Material. This Protective Order applies to all
confidential Mediation Material produced or obtained in this case for purposes of the
mediation scheduled for July 17, 2019. For purposes of the mediation, Plaintiff has


                                             1
agreed to produce her medical and Employee Assistance Program records from January
1, 2014 to present, and Defendants have agreed to produce the unredacted
Dispositional Memorandum that is the investigative report completed by Kimberley
Taylor Riley for the internal complaint made by Amanda Benson. The parties agree to
exchange these documents by July 8, 2019. No other materials shall constitute
Mediation Material, unless otherwise agreed to by the parties in writing. If the parties are
unable to meet the production deadline of the Mediation Material, the parties may agree
to an extension in writing or either party may elect to request a new date for the mediation
in order to be fully prepared.

       3)   Manner of Confidential Designation. A Producing Party shall affix a
“CONFIDENTIAL” designation to any confidential Mediation Material produced in this
Action.

            a. As to documentary information (defined to include paper or electronic
               documents, the Producing Party must affix the legend “CONFIDENTIAL” to
               each page that contains protected material.

            b. If only a portion or portions of the information on a document page qualifies
               for protection, the Producing Party must clearly identify the protected
               portion(s) (e.g., by using highlighting, underlining, or appropriate markings
               in the margins).

            c. If it is not feasible to label confidential Mediation Material as
               “CONFIDENTIAL,” the Producing Party shall indicate via cover letter or
               otherwise at the time of production that the material being produced is
               CONFIDENTIAL.

       4)   Timing of Confidential Designation.

            a. Except as otherwise stipulated or ordered, Mediation Material that qualifies
               for protection under this Order must be clearly so designated before the
               material is disclosed or produced.

       5)   Qualified Recipients. For the purposes of this Protective Order, the persons
authorized to receive confidential Mediation Material (hereinafter “Qualified Recipient”)
are:

            For information designated as CONFIDENTIAL:


                                              2
    a. The Parties, including any members, council members, officers, board
       members, directors, employees, or other legal representatives of the
       parties;

    b. Legal counsel representing the parties, and members of the paralegal,
       secretarial, or clerical staff who are employed by, retained by, or assisting
       such counsel;

    c. Any mediator or arbitrator retained by the parties to assist with resolving
       and/or settling the claims of this Action and members of the arbitrator’s or
       mediator’s staff and assistants;

    d. The parties’ insurers for this Action, and their staff and assistants, members,
       officers, board members, directors or other legal representatives;

For information designated as “CONFIDENTIAL INFORMATION-ATTORNEYS’
EYES ONLY”:

    a. Legal counsel representing the Receiving Parties, and members of the
       paralegal, secretarial, or clerical staff who are employed by, retained by, or
       assisting such counsel;

    b, The parties’ insurers for this Action, and their staff and assistants, members,
       officers, board members, directors or other legal representatives;

    c. Any mediator or arbitrator retained by the parties to assist with resolving
       and/or settling the claims of this Action and members of the arbitrator’s or
       mediator’s staff and assistants; and

    d. The parties to this action, subject to the following conditions/limitations: 1)
       with respect to the disclosure of information contained within Plaintiff’s
       medical records, the parties agree that the actual records themselves will
       not be disclosed to the individual defendants, however, the Defendants may
       discuss the contents of those records to verify facts to prepare for
       mediation; and 2) Fire Chief Michael Despain shall be authorized as a
       Qualified Recipient not subject to the limitations in subsection 1.




                                       3
     6)   Dissemination by the Receiving Party. Counsel for the Receiving Party
shall:
          a. Instruct the parties that disclosure of the information designated as
             “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY is
             prohibited as set forth herein.

     7)   Duty as to Designations.       Each     Producing    Party    that   designates
information or items as CONFIDENTIAL and/or CONFIDENTIAL--ATTORNEYS' EYES
ONLY must exercise reasonable care to limit any such designation to specific material
that qualifies under the appropriate standards, and designate only those parts of
material, documents, items, or oral or written communications that qualify, so that other
portions of the material, documents, items, or communications for which protection is
not warranted are not swept unjustifiably within the ambit of this Order. Broadly
described, indiscriminate, or routinized designations are prohibited.

     8)   Limitations on Use. Confidential Mediation Material shall be used by the
Receiving Party only to prepare for and conduct the mediation herein and not for any
business or other purpose whatsoever. The parties acknowledge that some of the
information produced in this case may be protected health information, or contain such
information, within the meaning of the Health Insurance Portability and Accountability
Act (HIPAA). Consistent with 45 C.F.R. § 164.512(e)(1)(iv)(v), and as to the health
information requested, counsel and the Receiving Party:

          a. Shall not use or disclose the information for any purpose other than the
             mediation of this Action;

          b. Shall return or destroy the protected health information (including all copies
             made) thirty (30) days after the mediation unless otherwise agreed to by the
             parties in writing; and

          c. Shall request, use and disclose only the minimum amount necessary to
             conduct the mediation in this Action.

          d. Nothing contained herein shall restrict the parties from requesting the same
              documents during the discovery process to utilize during discovery and
              prepare for the trial of this matter should the mediation be unsuccessful.




                                            4
     9)   Maintaining      Confidentiality.       Mediation   Material    designated     as
“CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY shall be held in
confidence by each Qualified Recipient to whom it is disclosed, shall be used only for
purposes of mediation of this Action, and shall not be disclosed to any person who is not
a Qualified Recipient. Each party, each Qualified Recipient, and all counsel representing
any party, shall use their best efforts to maintain all information designated as
“CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY in such a
manner as to prevent access by individuals who are not Qualified Recipients. Nothing
herein prevents disclosure beyond the terms of this Protective Order if the party claiming
confidentiality consents in writing to such disclosure.

     10) Copies. Mediation Material designated as “CONFIDENTIAL” and/or
CONFIDENTIAL--ATTORNEYS' EYES ONLY shall not be copied or otherwise
reproduced by the Receiving Party, except for transmission to Qualified Recipients,
without the written permission of the Producing Party or, in the alternative, by order of
the Court. However, nothing herein shall restrict a Qualified Recipient from loading
confidential documents into document review platforms or programs for the purposes of
mediation preparation or making working copies, abstracts, digests, and analyses of
information designated as “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS'
EYES ONLY under the terms of this Protective Order.

     11) Challenges to Confidentiality Designations. A Receiving Party that
questions the Producing Party’s confidentiality designation or full production of the
Mediation Material will, as an initial step, contact the Producing Party and confer in good
faith to resolve the dispute. If the parties are unable to resolve the dispute without Court
intervention, they shall schedule a conference call with the magistrate judge assigned to
the case before engaging in written motion practice. If a written motion and briefing are
necessary and the information in dispute must be reviewed by the Court to resolve that
motion, the confidential information shall be filed under restricted access pursuant to the
Court’s electronic docketing procedures. The party that produced the information
designated as “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY
bears the burden of proving it was properly designated. The party challenging a



                                              5
“CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY designation
must obtain a court order before disseminating the information to anyone other than
Qualified Recipients. Nothing contained herein shall restrict the parties from challenging
the confidentiality of the designations herein or request re-production of the material
during the discovery process should the mediation be unsuccessful.

     12) Return or Destruction of Documents. Within thirty (30) days after mediation
of this Action, unless otherwise agreed to by the parties in writing, each party shall make
reasonable efforts to destroy all Mediation Material designated as “CONFIDENTIAL”
and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY. The destroying party shall notify
the producing party when destruction under this provision is complete. If a party is unable
to   destroy   all   Mediation   Material   designated    as   “CONFIDENTIAL”        and/or
CONFIDENTIAL--ATTORNEYS' EYES ONLY, that material shall be returned to the
Producing Party or the Producing Party’s counsel. This Protective Order shall survive
the final termination of this Action, and it shall be binding on the parties and their legal
counsel in the future. Nothing contained herein shall restrict the parties from requesting
the same documents during the discovery process during the discovery process should
the mediation be unsuccessful.

     13) Modification. This Protective Order is entered without prejudice to the right
of any party to ask the Court to order additional protective provisions, or to modify, relax
or rescind any restrictions imposed by this Protective Order when convenience or
necessity requires. Disclosure other than as provided for herein shall require the prior
written consent of the Producing Party, or a supplemental Protective Order of the Court.

     14) Sanctions.

          a. Any party subject to the obligations of this order who is determined by the
               Court to have violated its terms may be subject to sanctions imposed by
               the Court under Rule 37 of the Federal Rules of Civil Procedure and the
               Court’s inherent power.

          b. Confidentiality designations that are shown to be clearly unjustified or that
               have been made for an improper purpose (e.g., to unnecessarily prolong
               or encumber the case development process or to impose unnecessary
               expenses and burdens on other parties) expose the designating party to


                                             6
       sanctions. Upon discovering that information was erroneously designated
       as CONFIDENTIAL and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY,
       the Producing Party shall promptly notify all other Parties of the improper
       designation

15) Inadvertent Disclosure of Protected Mediation Material.

    a. A Producing Party that inadvertently fails to properly designate Mediation
       Material as “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS'
       EYES ONLY shall have fourteen (14) days from discovering the oversight
       to correct that failure and be governed by the Order entered by the Court
       pursuant to Federal Rule of Evidence 502(d) (Filing No. 40). Such failure
       shall be corrected by providing written notice of the error to every
       Receiving Party.

    b. Any Receiving Party notified that confidential Mediation Material was
       received without the appropriate confidentiality designation as authorized
       under this order shall make reasonable efforts to retrieve any such
       documents distributed to persons who are not Qualified Recipients under
       this order, and as to Qualified Recipients, shall exchange the undesignated
       or improperly designated documents with documents that include the
       correct “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES
       ONLY designation.

16) Disclosure of Privileged or Work Product Mediation Material.

    a. The production of attorney-client privileged, or work-product protected
       electronically stored information (“ESI”) or paper documents, whether
       disclosed inadvertently or otherwise, is not a waiver of the privilege or
       protection from discovery in this case or in any other federal or state
       proceeding. This Protective Order shall be interpreted to provide the
       maximum protection allowed by Federal Rule of Evidence 502(d), as
       provided for in (Filing No. 40). Nothing contained herein is intended to or
       shall serve to limit a party’s right to conduct a review of documents, ESI or
       information (including metadata) for relevance, responsiveness and/or
       segregation of privileged and/or protected information before production.

    b. Any party who discloses documents that are privileged or otherwise immune
       from discovery shall promptly upon discovery of such disclosure, advise the
       Receiving Party and request that the documents be returned. The Receiving
       Party shall return such produced documents or certify their destruction,
       including all copies, within fourteen (14) days of receiving such a written


                                      7
                request. The party returning such produced documents may thereafter seek
                re-production of any such documents pursuant to applicable law.



July 8, 2019.
                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge




                                            8
